                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )       No.   16 CR 109
              v.                          )
                                          )       Honorable Robert M. Dow, Jr.
RALPH GARCIA                              )

    GOVERNMENT=S REPLY TO DEFENDANT RALPH GARCIA’S POST
                        TRIAL BRIEF

       THE UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, and respectfully

submits its reply to defendant Ralph Garcia’s post trial brief and states as follows:

       On November 18, 2019, defendant Ralph Garcia filed his post-trial brief in the

above-captioned matter. In his brief, the defendant contends that the government

entrapped him into committing the charged offenses. In support of that argument,

the defendant asserted that the government induced him into committing the charged

crimes by preying on the defendant’s friendship with the confidential source (“CS”)

and through the CS contacting and soliciting the defendant to sell guns and drugs to

the CS.1 The defendant further argued that the government cannot establish that he

was predisposed to commit the charged offenses because he was “not in this this for

profit, [but] he was doing this for his friend [the CS].” (R.108, at 9). The defendant




1 The defendant referred to the CS by name in his post-trial brief, but the government will
refer to him as the CS.
                                              1
further noted the penalties he faces if convicted, and again argued that the CS

initiated and solicited the contact between him and the CS. (R.108, at 8-9).

      Entrapment is a defense to criminal liability when the defendant was not

predisposed to commit the charged crime before the intervention of the government’s

agents and the government’s conduct induced him to commit it. United States v.

Mayfield, 771 F.3d 417, 420 (7th Cir. 2014) (en banc). “An entrapment defense

contains two related elements: (1) government inducement of the crime; and (2) the

defendant’s lack of predisposition to engage in the crime.” United States v. Plowman,

700 F.3d 1052, 1057 (7th Cir. 2012). If the defendant raises a colorable entrapment

defense, the government must then prove beyond a reasonable doubt that the

defendant was not entrapped. See United States v. Theodosopoulos, 48 F.3d 1438,

1444 (7th Cir. 1995). To establish that the defendant was not entrapped, the

government must prove either, as noted above, that the defendant was predisposed

to the commit the crime or the absence of government inducement. United States v.

Blassingame, 197 F.3d 271, 280 (7th Cir. 1999).

      As a threshold and procedural matter, the defendant appears to contend that,

based on the pretrial filings and the Court’s November 26, 2019 Memorandum

Opinion and Order (“Order”), the burden of proof has shifted to the government to

rebut the entrapment defense and the Court has already so found. See R. 108 (citing

the Court’s November 26, 2019 Order in support of his contention that the defendant

has met his threshold burden and that the burden shifts to the government). The

government disagrees. The Court found in its Order that, drawing all reasonable
                                      2
inferences in defendant’s favor, the defendant “has proffered enough evidence to

demonstrate the existence of an entrapment issue for trial.” Order, at 6. See Order at

3 (providing that the issue before the Court is “whether Defendant has proffered

sufficient evidence to allow Defendant to present his entrapment defense at trial”).

Accordingly, the Court’s Order merely found that the defendant met the pretrial

standard to present an entrapment defense to the factfinder, which, in this case,

happens to be the Court. In point of fact, the Court stated that it “express[ed] no

opinion on whether Defendant ultimately will be successful with an entrapment

defense at trial.” Order, at 9. Accordingly, and as set forth below, the government

contends that the defendant has not proffered sufficient evidence to shift the burden,

and regardless, the defendant was predisposed to committing the instant offense, as

borne out in the recordings, and there was no inducement.

      Additionally, and before turning to the merits of the entrapment defense, the

government notes that the defendant’s argument of entrapment appears to apply

equally to the charged offenses of drug distribution (Counts One through Three, and

Counts Five and Six), and possession of a firearm (Count Four). In other words, the

defendant appears to contend that the government entrapped him into committing

all of the charged offenses.

      Inducement

      The defendant contends that the government, through the use of a CS who was

friends with him, induced him to commit the charged offenses. (R.108, at 2-8).


                                          3
      The government does not “induce” a defendant to commit a crime for purposes

of an entrapment defense merely because it offers a defendant the opportunity to

commit a crime. To the contrary, there is no government “inducement” where the

government does “nothing more than offer a standard market deal in a sting.”

Plowman, 700 F.3d at 1057 (quoting United States v. Pillado, 656 F.3d 754, 764–65

(7th Cir. 2011)). See also United States v. Stallworth, 656 F.3d 721, 726 (7th Cir.

2011); United States v. Blassingame, 197 F.3d 271, 281 (7th Cir. 1999) (“A person who

takes advantage of an ordinary opportunity to commit criminal acts . . . is not

entrapped.”).

      As an initial matter, when discussing inducement, the defendant spends time

and effort castigating the CS for his background as a gang member and drug dealer.

(R.108, at 2-4). The government elicited the CS’s shady and criminal past, and

motivation for cooperating, on direct examination. The defendant’s criminal past and

motivation for cooperating with the government, while relevant to the CS’s

credibility, is not relevant to whether the government improperly induced the

defendant into committing the charged offenses. In fact, the defendant’s status as a

seasoned drug dealer, as portrayed by the defendant, and also a close friend of the

defendant, again as portrayed by the defendant, only reinforces the defendant’s

predisposition to committing the charged offenses.

      Here, defendant Garcia has offered insufficient evidence to show government

inducement beyond the standard offer or opportunity by the government through the

CS to sell drugs and a gun. First, the defendant points to the fact that the CS
                                       4
contacted the defendant on several occasions. (R.108, at 6-7). This is unremarkable

and not enough to show government inducement. See United States v. Mayfield, 771

F.3d 417, 434 (7th Cir. 2014) (providing that “inducement means more than mere

government solicitation of the crime; the fact that government agents initiated

contact with the defendant, suggested the crime, or furnished the ordinary

opportunity to commit it is insufficient to show inducement”).

      Coupled with the government’s solicitation however, the defendant argues that

the friendship between the CS and him induced him to commit the charged offenses.

Mayfield instructed that inducement meant “government solicitation of the crime

plus some other government conduct that creates a risk that a person who would not

commit the crime if left to his own devices will do so in response to the government's

efforts.” Id. at 434-35 (emphasis in original). The Seventh Circuit then defined “other

conduct” as, among other things, “friendship, or any other conduct by government

agents that creates a risk that a person who otherwise would not commit the crime if

left alone will do so in response to the government’s efforts.” Id. at 435. The

government nonetheless contends that the purported friendship between the CS and

Garcia fell short of inducement required for entrapment.

      As evidence of this purported friendship, Garcia highlights two points: one, the

fact that the CS assisted the defendant in obtaining employment; and two, that the

defendant assisted the CS on one occasion when the defendant got into a fight. 2


2 The defendant also detailed an incident in his response memorandum where, in 2014 at a
bar, the CS got into a fight with another Latin King. (R.108, at 5). The CS however
                                           5
(R.108, at 5). First, the mere fact that a government cooperator has a prior

relationship with a defendant does not demonstrate undue inducement or support a

claim of entrapment. See United States v. Evans, 924 F.2d 714, 716 (7th Cir. 1991)

(affirming district court’s refusal to give an entrapment instruction notwithstanding

that government informant was a high school classmate of the defendant who

allegedly approached defendant six times over three months to offer to sell the

defendant marijuana). While “government exploitation of friendship can constitute

improper inducement,” United States v. McGill, 754 F. 3d 452, 459 (7th 2014), the

instant facts are far from what occurred in McGill. There, the Seventh Circuit found

the district court erred where it disallowed the defendant from presenting an

entrapment defense. The facts however were unique: (1) the defendant was a “loner

with few other friends, living in near isolation;” (2) the defendant had social anxiety;

and (3) the cooperating source “traded on McGill’s insecurities to make the number

of telephone calls he did in a brief period of time,” during which “whenever McGill

innocently turned the discussion to one of many subjects unrelated to child

pornography, as he often did, Elliott would do his best to steer McGill back to the

single objective of the FBI’s investigation: convincing him to download child

pornography for Elliott, his friend.” Id. at 459. No such similar facts exist here.




“speculate[d]” as to whether the defendant had any role in stopping violence that day or in
the future. (R. 108, at 5). The defendant moreover has offered no evidence that he
interceded on behalf of the CS on this occasion.
                                             6
      Furthermore, the record evidence does not reflect the picture of a trusted

friendship as portrayed by the defendant in his post-trial brief. The CS testified that

he met the defendant in 2012 at a bar, and that “[m]aybe [his] mother and father”

knew the defendant as well. Tr. 224. The CS testified that he/she recommended

Garcia for a job to the CS’s boss at the time. Tr. 235-36. Based on the record evidence,

recommending a person for a job who he or she has known for a few years is not the

type of “plus” factor that rises to the level of government inducement, and the

defendant has set forth no legal precedent to establish the same.

      Additionally, the defendant recommended the defendant for a job in 2012,

when Garcia got out of prison. Tr. 235-236. The CS did not begin to cooperate with

the government until well after that in 2014. Tr. 224-25. To the extent that the CS’s

recommending Garcia for a job serves as the basis of the alleged inducement, it fails

because there is no defense of private entrapment. United States v. Morris, 549 F.3d

548, 551 (7th Cir. 2008). The CS was not working for the government at the time

he/she recommended the defendant for a job, and the CS did not do so at the

government’s direction or instruction. If the inducement resulted from a private

citizen, which the CS was at the time of the alleged inducement, entrapment must

fail. United States v. Barnett, 197 F.3d 138, 143 (5th Cir. 1999). In Barnett, the

defendant discussed plans with Rushiel Bevans (“Bevans”) to kill one or possibly two

individuals. Barnett, 197 F.3d at 140–141. Bevans secretly tape recorded the

conversation. Id. Bevans then contacted the Drug Enforcement Administration

(“DEA”), who subsequently contacted the FBI. Id. at 141. On appeal, the defendant
                                       7
in Barnett contended that the district court erred in not granting his request for an

entrapment instruction, arguing that Bevans was a government agent who induced

his participation in the murder for hire scheme. Id. at 142. The Fifth Circuit held that

“[t]he district court did not abuse its discretion in concluding that [the defendant’s]

evidence was insufficient to establish a jury question as to Bevans’ status as a

government agent prior to July 13, the time [the defendant] alleges Bevans induced

him to participate in the murder for hire scheme.” Id. at 143. Although Bevans spoke

with the DEA, the DEA only informed Bevans to keep them informed of future

developments—there was no agreement that Bevans would work on behalf of the

government. Id. The Fifth Circuit found that Bevans could not “be characterized as a

‘paid government informer’ or ‘active government informer’” as “[t]he record

contain[ed] no evidence that the government made it [his] ‘job’ to be the instigator of

similar prosecutions.” Id. at 143–44 (emphasis added). The same holds true here – at

the time of the alleged inducement, that is, the recommendation of the job, the CS

was not a government agent and not acting on behalf of the government.

      Second, the fact that the defendant interceded on the CS’s behalf on one

occasion in an alleged bar fight does not support a finding of inducement. If anything,

this story shows that it was the CS, not the defendant, who felt an obligation

thereafter to repay a debt. Stated another way, the fact that the defendant stepped

in to assist the CS would not impart a sense of obligation on behalf of the defendant

to buy drugs from the CS.


                                           8
      As set forth in Mayfield, the inducement for purposes of entrapment must

consist of solicitation “plus.” The alleged “plus” here – the friendship between the CS

and Garcia – stemmed from the actions of a then-private citizen and, regardless, does

rise to the level of improper inducement. Instead, the government solicited Garcia,

suggested a crime, and furnished him with the ordinary opportunity to commit the

crime, which is insufficient to establish inducement. Mayfield, 771 F.3d at 434.

      Predisposition

      The defendant contends that he was not predisposed to committing the charged

offenses. (R.108, 8-10). In support, the defendant argues that he merely sought a

legitimate job and help from the CS, that he was not selling drugs for a profit but

trying to help a friend, and that his criminal background does not support a finding

of predisposition. (R.108, 8-10). The defendant’s arguments ignore the facts and

circumstances borne out in the recordings, especially from the first recorded meeting

between the defendant and the CS, which establish Garcia as a seasoned drug

trafficker who had trafficked in drugs before and suggested the sale of

methamphetamine to the CS.

      The Seventh Circuit has set for the standard for predisposition:

      When analyzing a defendant’s predisposition to commit a crime, [courts]
      consider: (1) the defendant’s character or reputation; (2) whether the
      government initially suggested the criminal activity; (3) whether the
      defendant engaged in the criminal activity for profit; (4) whether the
      defendant evidenced a reluctance to commit the offense that was
      overcome by government persuasion; and (5) the nature of the
      inducement or persuasion by the government.


                                          9
Stallworth, 656 F.3d at 725 (quoting United States v. Hall, 608 F.3d 340, 343 (7th

Cir. 2010)). “No individual factor controls the issue of predisposition, but the most

important factor is whether the defendant was reluctant to commit the offense.” Id.

at 726. Here, as demonstrated by the recordings between the CS and the defendant,

the defendant, far from being reluctant, was a willing and eager participant in the

charged criminal conduct. Assuming for the sake of argument the defendant has

established that the government induced him to commit the charged offenses, a

review of the recorded meetings between the defendant and CS – and in particular

the first recorded meeting on November 17, 2014 – demonstrates the defendant’s

enthusiastic participation in the offense, the fact that the defendant has trafficked

narcotics before as shown through his detailed knowledge of the drug trade and

admission to selling cocaine in the past, and, in fact, that it was the defendant who

suggested the sale of methamphetamine, not the CS.

      The defendant’s statements during the recordings establish his predisposition

to commit the charged offenses, and the Court may properly consider such statements

for the same purpose. See Jacobson v. United States, 503 U.S. 540, 542 (1992) (noting

that the government offered two categories of predisposition evidence at trial:

“evidence developed prior to the Postal Service’s mail campaign, and that developed

during the course of the investigation,” and analyzing both categories of evidence);

Mayfield, 771 F.3d at 437 (providing that “the defendant’s response to the

government’s offer may be important evidence of his predisposition”); id. at 438

(providing that “[t]he defendant’s predisposition is measured at the time the
                                       10
government first proposed the crime, but the nature and degree of the government’s

inducement and the defendant’s responses to it are relevant to the determination of

predisposition”); United States v. Kaminski, 703 F.2d 1004, 1008 (7th Cir. 1983) (“As

stated previously, predisposition exists prior to contact with the Government. In

many cases, however, there is little direct evidence of the defendant’s state of mind

prior to interaction with Government agents and we must instead rely upon indirect

proof available through examination of the defendant’s conduct after contact with the

agents.”); United States v. Nguyen, 413 F.3d 1170, 1176 (10th Cir. 2005) (“The

defendant’s predisposition is viewed at the time the government agent first

approaches the defendant, but inferences about that predisposition may be drawn

from events occurring after the two parties came into contact.”); United States v.

Squillacote, 221 F.3d 542, 565-566 (4th Cir. 2000) (“While Jacobson requires that the

defendant’s disposition to commit the crime must be independent of the Government’s

acts . . . Jacobson does not prohibit the consideration of actions occurring after the

defendant was contacted by the government when determining whether the

defendant was predisposed to commit the crime.”).

      The first recorded meeting best exemplifies the defendant’s predisposition to

sell narcotics. On November 15, 2014, the defendant and the CS met to discuss drug

trafficking and the defendant demonstrated his interest in selling narcotics to the CS.

During the meeting, the defendant told the CS that his source “got the white [China

white heroin] though, though, it’s not the mud [black tar heroin], they want the mud,”

referring the CS’s customers who wanted heroin. G. Ex. 2; G. Ex. 2 Trans. 45-47; Tr.
                                       11
39-40. Later in the conversation, Garcia, not the CS, offered to sell different types of

narcotics. The defendant told the CS that he had a reliable source of “yae [cocaine],”

who was selling the cocaine “a little chop at a time” to keep the demand for the cocaine

high. G. Ex. 2; G. Ex. 2 Trans. 298-318, Tr. 46-47. The defendant acknowledged to the

CS that he – the defendant, Ralph Garcia – was “selling the shit [cocaine]” the

previous day. G. Ex. 2; G. Ex. 2 Trans. 299-300, Tr. 46. It is difficult to find a better

example of predisposition than a defendant who sold narcotics to a third person – not

the government agent – the day before.

      The defendant went on to show his knowledge of narcotics amounts and prices,

which further solidifies his predisposition to sell the same. The defendant advised the

CS that another source was diluting the cocaine and selling “[eight] balls [1/8 an

ounce of cocaine] for 180 bucks.” G. Ex. 2; G. Ex. 2 Trans. 331-335, Tr. 48. When the

CS asked defendant about buying a quarter kilogram of narcotics from the defendant,

the defendant responded that he “made, like nice bags [for street level distribution].”

G. Ex. 2; G. Ex. 2 Trans. 371-372, Tr. 49. The defendant’s familiarity with drug

pricing, amounts, and different types of narcotics demonstrates that the drug

transactions with the CS were clearly not his first ones. See United States v. Johnson,

32 F.3d 304, 308 (7th Cir. 1994) (affirming rejection of entrapment defense where

defendant demonstrated knowledge of cocaine pricing and drug-dealing terminology);

United States v. Theodosopoulos, 48 F.3d 1438, 1446 (7th Cir. 1995) (using

terminology that indicates experience in the drug trade in discussions with

government agent is relevant in examining character and reputation); United States
                                       12
v. Cervante, 958 F.2d 175, 179 (7th Cir. 1992) (using drug dealing jargon in telephone

conversations with government agent indicates a defendant’s predisposition to

engage in drug deals).

      Most significantly, the defendant, not the CS, raised the idea of selling “ice” or

methamphetamine. In particular, the defendant proposed that the CS “try to get rid

of [sell] some of that ice [crystal methamphetamine] I got.” G. Ex. 2; G. Ex. 2 Trans.

390-391, Tr. 49. It is crucial to note that the CS had never asked to buy

methamphetamine from the defendant, nor has the defendant even alleged as much.

Tr. 50. The CS, clearly unfamiliar with methamphetamine, asked questions, such as

how much for an ounce of the methamphetamine, to which the defendant responded

quickly that his source was selling them “9 deep [$900 for an ounce of

methamphetamine], they getting ‘em like [$]250 [for] an eight ball [1/8th an ounce of

methamphetamine].” G. Ex. 2; G. Ex. 2 Trans. 400-401, Tr. 51. When the CS asked

the defendant if he could get the methamphetamine for him “ASAP,” the defendant

responded, “Yeah real quick.” G. Ex. 2; G. Ex. 2 Trans. 415-418, Tr. 51. The defendant

proposed selling methamphetamine to the CS, knew the prices and quantities off-

hand, and stated that he could provide the drugs “ASAP” – these are not the actions

of a reluctant, “unwary innocent” but merely an “unwary criminal.” See Sherman v.

United States, 356 U.S. 369, 372 (1958) (“To determine whether entrapment has been

established, a line must be drawn between the trap for the unwary innocent and the

trap for the unwary criminal.”).


                                          13
      What followed was the defendant’s sale of approximately 27.4 grams of

methamphetamine to the CS on November 17, 2014. During the transaction, the

defendant even bragged about the quality, stating “this [methamphetamine] is fire

[high quality].” G. Ex. 6; G. Ex. 6 Trans. 25; Tr. 68. The defendant, again showing his

familiarity and predisposition in the field of drug trafficking, offered the CS some

advice. Specifically, the defendant advised the CS not to sell it to his customer “for 9

[hundred dollars], though, you give it to him for like 12 [hundred dollars], 15 [hundred

dollars].” G. Ex. 6; G. Ex. 6 Trans. 564-65; Tr. 70-71. The defendant then advised the

CS to “try and get a picture of the dude [the ostensible customer] so in case we gotta

chase his ass down,” meaning if the customer did not pay, the CS would have the

customer identified. G. Ex. 6; G. Ex. 6 Trans. 94-95; Tr. 71.

      The second transaction occurred on November 24, 2014, and the defendant sold

approximately 56.3 grams of methamphetamine on this occasion. Relevant here, the

defendant, after the transaction but during the recorded meeting, re-raised the

possibility of obtaining heroin for the CS: “I might be able to get some more of the

other one [heroin], but it’s white [heroin, as opposed to black tar heroin].” G. Ex. 11;

G. Ex. 11 Trans. 96-98; Tr. 91. Garcia then explained that he had a source who was

selling “ounces on the white [heroin],” but that the source was charging $18,000 for

nine ounces. G. Ex. 11; G. Ex. 11 Trans. 108-119; Tr. 92. The defendant again proved

himself to be experienced in selling drugs, and also proved himself to be anything but

reluctant.


                                          14
      Contrary to the defendant’s suggestion that he sold drugs to the CS to help a

friend, (R.108, at 9), the defendant also engaged in drug trafficking for profit, which

supports his predisposition. The defendant, without citing any evidence, asserts that

he “sold drugs to [the CS] at a price that would potentially allow for additional profit

to [the CS].” The defendant does not support this argument with any citation to the

record, and argument of counsel is not evidence. Instead, the record evidence reflects

that the CS paid the defendant the following: (1) $900 for 27.4 grams of

methamphetamine on November 17, 2014; (2) $1,800 for 56.3 grams of

methamphetamine on November 24, 2014; (3) $1,800 for 55.6 grams of

methamphetamine on December 15, 2014; (4) $2,200 for a firearm and 57.4 grams of

methamphetamine on January 23, 2015; and (5) $900 for 27.9 grams of

methamphetamine on March 4, 2015. Accordingly, the record evidence shows the

defendant to be a seasoned drug dealer with access to, and detailed knowledge of,

varying types and quantities of narcotics, who engaged in criminal activity for profit,

and who was far from reluctant but instead who actually suggested the idea of selling

methamphetamine to the CS.

      Turning next to the defendant’s sale of a firearm to the CS, the recorded

meetings between Garcia and the CS are replete with evidence of the defendant’s

predisposition to possess and sell firearms, including how Garcia had access to

firearms, how Garcia previously possessed and sold firearms, and discussion of where

to obtain firearms, including by robbery:

             November 15, 2014:
                                            15
   In response to CS’s asking about “them things,” Garcia responded that

    his brother had “a friend who’s gotta whole house full of ‘em [firearms]”

    and who brings them “on the train,” G. Ex. 2; G. Ex. 2 Trans. 160-166,

    Tr. 44-45;

   The defendant explained that there was a “[member of the P] Stone

    [Nation street gang who] got like six guns. Wants like [$]200 for like a

    .357 [caliber firearm]…he showed me the guns last night,” G. Ex. 2; G.

    Ex. 2 Trans. 188-192, Tr. 45-46;

   In response to the CS asking about firearms, the defendant stated,

    “When I had all that shit [firearms], I was passing it out,” G. Ex. 2; G.

    Ex. 2 Trans. 546-547; Tr. 52;

   The defendant recounted a time when police executed a search warrant

    at his house and recovered a gun he kept upstairs, G. Ex. 2; G. Ex. 2

    Trans. 546-610; Tr. 53-54;

   The defendant recounted how in the “old days we used to just have ‘em

    [the firearms] anchored” in “hiding spots,” like “a little box or

    something,” G. Ex. 2; G. Ex. 2 Trans. 636-658; Tr. 54-56;

    November 24, 2014:

   The defendant told the CS that he knew about a guy and his dad who

    have “all kind of guns,” G. Ex. 11; G. Ex. 11 Trans. 72-79, and the

    Defendant suggested that they steal the guns and “sell off half of ‘em we


                                 16
    can sell. Everybody is asking for guns,” G. Ex. 11; G. Ex. 11 Trans. 88-

    90; Tr. 91;

   The defendant stated that the same father and son mentioned above “got

    everything [all types of firearms],” including “AK [47 assault rifles],” G.

    Ex. 11; G. Ex. 11 Trans. 376-386; Tr. 94-95, and the defendant suggested

    the following: “I figure we’ll grab the son…get the old man…just tie ‘em,

    we ain’t gotta kill ‘em, just load up [steal their guns]…by the time they

    get loose we’ll be gone,” G. Ex. 11; G. Ex. 11 Trans. 386-396; Tr. 95;

    December 15, 2014:

   In response to the CS asking the defendant that he was looking for a

    gun source, the defendant advised that his sister’s boyfriend “got good

    shit [high quality firearms],” G. Ex. 14; G. Ex. 14 Trans. 198-199; Tr.

    131, and the defendant further explained that he had previously bought

    a “40 cal[iber]” from this source and “we came right here and tried to

    shoot the sign, and shit [the firearm] didn’t work,” G. Ex. 14; G. Ex. 14

    Trans. 208-242; Tr. 131-132;

   The defendant stated that if his firearms source would “let me grab ‘em

    [the firearms], I’ll grab some, and we’ll do it like that,” G. Ex. 14; G. Ex.

    14 Trans. 250-52; Tr. 131, and defendant further explained, “If I get

    something [a firearm]…I’ll probably hang on to it,” G. Ex. 14; G. Ex. 14

    Trans. 305-306; Tr. 132;


                                  17
   The defendant advised the CS that he had possession of a firearm,

    specifically “that one [firearm] over by Mario’s, I forgot about that one,”

    G. Ex. 15; G. Ex. 15 Trans. 20-22; 133-135, but the defendant explained

    he just kept “it there in case [he] needed it,” G. Ex. 15; G. Ex. 15 Trans.

    31-33; 136;

   The defendant suggested to the CS that they find a younger gang

    member or shorty with a Firearm Owner’s Identification Card and ask

    him/her to purchase the firearm, G. Ex. 16; G. Ex. 16 Trans.; 138-139;

    December 17, 2014:

   The defendant and the CS discussed at length about how to obtain a

    firearm, and discussed having a person straw purchase a firearm for

    them instead of purchasing from a firearm source: “if I’m going to pay

    this guy [the firearm supplier], this guy want like four [hundred dollars]

    for [firearms]. They were nice, you know, I ain’t gonna lie…and they’re

    brand new, but…if I can get a brand new one [firearm]…I can get two of

    them,” G. Ex. 18; G. Ex. 18 Trans. 116-126; Tr. 146-147;

    December 18, 2014:

   During a recorded telephone conversation, the defendant mentioned

    that he “had that 40 cal[iber firearm],” G. Ex. 18; G. Ex. 18 Trans. 255-

    256; Tr. 147-148;

    December 31, 2014:


                                 18
             In response to the CS texting the defendant asking if there had been any

              progress on obtaining the firearms, the defendant responded that he was

              “waiting on an answer from two different people [sources of firearms].

              One is Aaron’s guy. The other one is in jail and his wife is supposed to

              let me know something today,” G. Ex. 19; G. Ex. 19 Trans.; Tr. 150;

              January 12, 2015:

             In response to a text message from the CS, asking if defendant wanted

              “to get rid of that old dirty Harry [firearm] you were telling me about?”

              the defendant responded, “No, I am going to hang on to it until I get

              something else,” G. Ex. 20; G. Ex. 20 Trans.; Tr. 152;

      All of the above discussions regarding firearms culminated in the sale of a

firearm from Garcia to the CS on January 23, 2015. That day, Garcia sold one Taurus

.38 caliber revolver, bearing serial number 62612, to the CS in exchange for $400. Ex.

26; Tr. 166. The defendant bragged about the quality of the firearm and advised the

CS to “look at it before you get rid of it.” G. Ex. 28; G. Ex. 28 Trans. 15-34; Tr. 170-

171. Even during the transaction, the defendant expressed a desire and ability to

obtain more firearms, explaining that he was “trying to get a hold of [the firearm

source] too right now,” G. Ex. 28; G. Ex. 28 Trans. 92-98; Tr. 172, and further

explaining that he would use the cash from this deal to purchase guns from that

firearms source, G. Ex. 28; G. Ex. 28 Trans. 97-103; Tr. 172-173.




                                          19
       The aforementioned conversations establish the defendant’s predisposition to

possess and sell firearms. In addition, with respect to Count Four, the defendant

proffered3 inadmissible and irrelevant evidence in support of his argument against

predisposition, specifically pointing out the statutory penalties he faces if convicted

of Count Four, that is, the violation of Title 18, United States Code, Sections 922(g)(1)

and 924(e). (R.108, at 9). The punishment is irrelevant to entrapment, the Seventh

Circuit has held unequivocally that “arguing punishment to a jury is taboo.” See, e.g.,

United States v. Richardson, 130 F.3d 765, 778 (7th Cir. 1997); United States v. Lewis,

110 F.3d 417, 422 (7th Cir. 1997); see also United States v. McKenzie, 922 F.2d 1323,

1327 (7th Cir. 1991) (holding that “the sixth amendment requires that a jury

determine questions of guilt or innocence; punishment is the province of the Court”).

Under well-settled law, such argument or evidence is improper because the potential

penalties faced by a defendant are irrelevant to the determination of guilt or

innocence. See, e.g., Shannon v. United States, 512 U.S. 573, 579 (1994) (“It is well

established that when a jury has no sentencing function, it should be admonished to

reach its verdict without regard to what sentence might be imposed”) (internal

citation and quotation marks omitted)). While the risk of prejudice here is lessened

as the Court (not a jury) is the factfinder, the government requests that the Court not

consider the potential punishment faced by the defendant in deciding the defendant’s

guilt or whether the entrapment defense applies.


3 There was no evidence introduced at trial as to what penalties the defendant faced, if
convicted.
                                             20
      Accordingly, the defendant’s words and actions show that he was ready to

commit the crime, was a seasoned drug dealer with access to drugs and guns, and he

“likely would have committed [the charged offenses] without the government’s

intervention, or [at least] actively wanted to but hadn’t found the means yet.”

Mayfield, 771 F.3d at 438.

                                   CONCLUSION

      Based on the foregoing, in addition to the reasons set forth in the government’s

post-trial brief, (R.106), the government contends that the evidence presented during

trial established beyond a reasonable doubt that the defendant is guilty of all counts,

as charged in the superseding indictment. The government respectfully asks that this

Court return verdicts of guilty on each of the counts contained in the superseding

indictment.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                        By:    /s/ Timothy J. Storino
                                               TIMOTHY J. STORINO
                                               CORNELIUS A. VANDENBERG
                                               Assistant United States Attorney
                                               219 S. Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 353-5300

DATED: December 9, 2019.




                                          21
